                             Case 2:19-cv-00109-DB Document 1 Filed 02/15/19 PageID.1 Page 1 of 1
JS 44 (Rev. 08/18)                                                                         CIVIL COVER SHEET
The .JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the .Judicial Conference of the United States in September I 974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE !NSTRUC7/0NS ON NEXT PAGE OF TH!S FORM.)
I. (a) PLAINTIFFS                                                                                                                             DEFENDANTS
    PRIME INSURANCE COMPANY                                                                                                                PYLE TRANSPORTATION, INC.

        (b) County of Residence of First Listed Plaintiff                       Salt Lake County, Utah                                        County of Residence of First Listed Defendant                                    Sac County, Iowa
                                   (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                                          (IN U.S. P/,AINTIFF CASI':..)' ONLY)
                                                                                                                                              NOTE:              IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                 THE TRACT OF LAND INVOLVED.

      (C) Attorneys (Firm Name, Address, and Telephone Number)                                                                               Attorneys (((Known)
    Andrew Wright, Strong and Hanni, 93050 South 150 East, Suite 820,                                                                      Tyson Horrocks and Sarah Vaughn, Fabian Vancott, 215 S State St.
    Sandy, Utah 84070, 801-532-7080                                                                                                        Suite 1200, Salt Lake City, Utah 84111, 801-531-8900


    II. BASIS OF JURISDICTION (Place an "X"inOneBoxonty)                                                                Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                              "X" in one Box/or Plaintiff
                                                                                                                                       (For Diversity Cases Only)                                                            and One Box for D~fendanl)
0 I        U.S. Government               0 3 Federal Question                                                                                                    PTF                       DEF                                               PTF      DEF
              Plaintiff                        (U.S. Government Not a Parly)                                                     Citizen of This State           0 I                       0 I          Incorporated or Principal Place       ~ 4     0 4
                                                                                                                                                                                                          of Business In This State

0 2 U.S. Government                          ~ 4 Diversity                                                                       Citizen of Another State                       0 2         a     2     Incorporated and Principal Place                  a    5      ~5
       Defendant                                         (lndica/e Citizenship of Parties in [/em [fl)                                                                                                     of Business In Another State

                                                                                                                                 Citizen or Subject of a                        a     3     a     3     Foreign Nation                                    a    6      a    6
                                                                                                                                   Forei n Countl
    IV. NATURE OF SUIT (Place an "X" in One Box On/y)                                                                                                                                        Click here for: Nature of Suit Code Descrintions.
I             CONTRACT ·.: .".• /'•" •         ·.    .        .'."•'< ,·.                        '·'' ,;q,"\ .'Jc .. ·: ..,,,.   .C''ljt!'):ru!l1<HCl'l'lll'   ,zn ll'·""''"'•bTiY.z•:r) '•i\<A)B'••Nl<•llUIJTGY.';/.".':.':' :,;\·;,'!;{O:tRlilll'1lM:zt§I;l!J.;ia~s:.•J,     .I
    ~   110 Insurance                         PERSONAL INJURY                         PERSONAL INJURY                            0 625 Drug Related Seizure                           0 422 Appeal 28 USC 158                                   0 375 False Claims Act
    0   120 Marine                       0    310 Airplane                          0 365 Personal Injmy -                             of Property 21 USC 881                         0 423 Withdrawal                                          0 376 Qui Tam (31 USC
    0   130 Miller Act                   0    315 Airplane Product                        Product Liability                      0 690 Other                                                28 USC 157                                                3729(a))
    0   140 Negotiable lnsn·ument                  Liability                        0 367 Health Care/                                                                                                                                          0 400 State Reapportionment
    0   150 Recove1y of Overpayment      0    320 Assault, Libel &                        Pharmaceutical                                                     p-"~!!Rfili.i:im~":fil·-ti·DE:·-~::a 410 Antitrust
             & Enforcement of Judgment             Slander                                Personal Injmy                                                       0 820 Copyrights                                                                 0 430 Banks and Banking
    0   15 I Medicare Act                0    330 Federal Employers'                      Product Liability                                                    0 830 Patent                                                                     0 450 Commerce
    0   152 Recove1y of Defaulted                  Liability                        0 368 Asbestos Personal                                                    0 835 Patent - Abbreviated                                                       0 460 Deportation
             Student Loans               0    340 Marine                                   Injmy Product                                                                            New Drug Application                                        0 470 Racketeer Influenced and
             (Excludes Veterans)         0    345 Marine Product                           Liability                                                           0 840 Trademark                                                                        Corrupt Organizations
    0   153 Recove1y of Overpayment                Liability                         PERSONAL PROPERTY       tfZ;::J;;~i::Ii/!mbmi!E:ill:'II3~jjj~m~·~--~T'~:~il·relmltii:ii.v~~;:~---- a 480 Consumer Credit
             of Veteran's Benefits       0    350 Motor Vehicle                     0 370 Other Fraud         0 710 Fair Labor Standards                       0 861 HIA (1395ff)                                                               0 485 Telephone Consumer
    0   160 Stockholders' Suits          0    355 Motor Vehicle                     0 371 Truth in Lending                Act                                  0 862 Black Lung (923)                                                                 Protection Act
    0   190 Other Contract                        Product Liability                 0 380 Other Personal      0 720 Labor/Management                           0 863 DIWC/DIWW (405(g)) 0 490 Cable/Sat TV
    0   195 Contract Product Liability   0    360 Other Personal                          Property Damage                 Relations                            0 864 SSID Title XVI                                                             0 850 Securities/Commodities/
    0   196 Franchise                             Injmy                             0 385 Property Damage     0 740 Railway Labor Act                          0 865 RSI (405(g))                                                                      Exchange
                                         0    362 Personal Injmy-                         Product Liability   0 751 Family and Medical                                                                                                          0 890 Other Stat11t01y Actions
                                                  Medical Malpractice                                                     Leave Act                                                                                                             0 891 Agricultural Acts
I           REALI'ROl'ER'rY . -                 crurh RJr·rnJFs·         .!J:\Rl-~'""' 1<-.11:j>1i1wmJr.1N"·: 0 790 Other Labor Litigation                   1--,.,.,_'F"'•:E'°iD"''E"'R"'mA.,. •""I-""''i)"';A""GK"'<:"'St"""'m:1;;,,.-;s-·""7M0 893 Environmental Matters
    0   210 Land Condemnation            0    440 Other Civil Rights         Habeas Corpus:                   0 791 Employee Retirement                         0 870 Taxes (U.S. Plaintiff                                                     0 895 Freedom of Information
    0   220 Foreclosure                  0    441 Voting                 0 463 Alien Detainee                            Income Security Act                                         or Defendant)                                                     Act
    0   230 Rent Lease & Ejectment       0    442 Employment             0 510 Motions to Vacate                                                                0 871 IRS-Third Party                                                           0 896 Arbitration
    0   240 Torts to Land                0    443 Housing/                        Sentence                                                                                           26 use 7609                                                0 899 Administrative Procedure
    O   245 Tort Product Liability                Accommodations         0 530 General                                                                                                                                                                Act/Review or Appeal of
    0   290 Al I Other Real Property     0    445 Amer. w/Disabilities - 0 53 5 Death Penalty                 -:i:',:;.;;.:.;:(_N)'.Ml,r:~!':,,vq ''"'' ,...                                                                                          Agency Decision
                                                  Employment                 Other:                           0 462 Naturalization Application                                                                                                  0 950 Constitutionality of
                                         0    446 Amer. w/Disabilities - 0 540 Mandamus & Other               0 465 Other Immigration                                                                                                                  State Statutes
                                                  Other                  0 550 Civil Rights                               Actions
                                         0    448 Education              0 555 Prison Condition
                                                                         0 560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement
    V, 0 RIG IN        (Place an "X" in One Box Only)
    0 I Original             ~2 Removed from                          D 3          Remanded from                       D 4 Reinstated or                        0 5 Transferred from                    D 6 Multidistrict                      D 8 Multidistrict
        Proceeding              State Court                                        Appellate Court                         Reopened                                 Another District                        Litigation -                           Litigation -
                                                                                                                                                                         (.1pec(fY)                         Transfer                               Direct File
                          Cite the U.S. Civil Statute under which you are filing (Do 1101 c/te}11rlsdlction11/ statutes 1111/ess diversity):
                           28 u.s.c. 1302
    VI. CA USE OF ACTION 1-B-r-j'e-f-de-s-cr-ip-ti_o_n-of_c_a-us_e_:- - - - - - - - - - - - - - - - - - - - - - - - - - - . - - - - - - - -
                           p aintiff seeks declaratory relief finding that insurance policies do not provide coverage for claim
    VII. REQUESTED IN     0 CHECK IF THIS JS A CLASS ACTION                                                                          DEMAND$                                                          CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                 200,000.00                                                      JURY DEMAND:         O Yes      ONo
    VIII. RELATED CASE(S)
                           (See imlructions):
          IFANY                               JUDGE
    DATE                                                                                 SIGNATURE OF ATTORNEY OF RECORD
    02/15/2019                                                                         Isl Tyson C. Horrocks
    FOR OFFICE USE ONLY                                                                                                                                                   Case: 2:19-cv-00109
        RECEIPT II                  AMOUNT                                                     APPL YING IFP                                                              Assigned To: Warner, Paul M.
                                                                                                                                                                          Assign. Date: 02/15/2019
                                                                                                                                                                          Description: Prime Insurance Company
                                                                                                                                                                          v. Pyle Transportation
